ON MOTION FOR REHEARING.
Appellant asks in his motion that we consider his bills of exception which bring forward complaint of certain evidence received and things occurring during the trial which bills were not discussed in our former opinion. We have examined all the bills and in connection with them again reviewed the evidence. In view of the plea of guilty entered and the evidence found in the record it is not thought the matters complained of call for a reversal of the judgment.
The motion for rehearing is overruled.
Overruled.